Citation Nr: 0022259	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic lumbosacral 
strain claimed as back pain.

3.  Entitlement to service connection for hypertensive 
vascular disease.

4.  Entitlement to service connection for left buttock pain, 
claimed as left hip condition secondary to service-connected 
status post-operative left meniscectomy with degenerative 
changes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from February 1965 to 
February 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the veteran's service connection claims were not well 
grounded.  


FINDINGS OF FACT

1.  The veteran has submitted competent medical evidence to 
substantiate a plausible claim for entitlement to service 
connection for hearing loss disability.  

2.  The veteran has presented clinical evidence post-service 
of bilateral high frequency sensorineural hearing loss due to 
in-service noise exposure.

3.  No competent medical evidence has been submitted linking 
any post-service chronic lumbosacral strain claimed as back 
pain to the veteran's period of active service or any 
incident therein.

4.  No competent medical evidence has been submitted linking 
post-service hypertensive vascular disease to the veteran's 
period of active service or any incident therein.

5.  No competent medical evidence has been submitted linking 
post-service left buttock or left hip disability to service-
connected status post-operative left meniscectomy with 
degenerative changes.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's bilateral high frequency sensorineural 
hearing loss was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The veteran's claim of entitlement to service connection 
for chronic lumbosacral strain claimed as back pain is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for hypertensive vascular disease is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's left buttock pain claimed as left hip 
disorder secondary to left knee disability is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Enlistment examination dated in January 1965 is negative for 
any relevant notations, complaints, or findings.  A health 
record dated in June 1970 reveals strain, lumbosacral region 
due to an accident.  In an examination report dated in 
December 1972, the veteran indicated some history of back 
pain on exertion and bilateral hearing loss since 1970.  
Audiogram dated in February 1971 revealed no evidence of 
hearing loss.  A clinical record dated in October 1971 
reveals complaints of low back pain; the diagnosis was muscle 
spasm.  A November 1971 record indicates continued low back 
pain; the diagnosis rendered was lumbosacral strain.  
Audiograms conducted in November and December 1971 disclosed 
bilateral hearing loss.  A March 1972 record reveals an 
impression of hearing loss, etiology unknown.  Also noted is 
normal hearing on entrance with a marked change from February 
1971 to November 1971.  An audiogram dated in November 1972 
revealed evidence of some hearing loss in the left ear at 
4000 Hertz.  

Audiometric examinations dated in February, October, and 
December 1974 disclose a shift in bilateral hearing with no 
evidence of hearing loss.  March and April 1975 examinations 
reveal some evidence of hearing loss in the left ear at 4000 
Hertz.  Audiogram dated in October 1975 disclosed no evidence 
of any hearing loss.  Audiograms in 1979 and 1980 reveal some 
hearing loss in the left ear.  Records extending from 1981 to 
1983 disclose no evidence of hearing loss.  A physical 
therapy consultation sheet dated in November 1984 reveals a 
two-year history of thoracic-lumbar pain.  The assessment was 
postural syndrome.  Another clinical record and x-ray study 
dated in November 1984 discloses diagnoses of lordosis of the 
lumbosacral spine and scoliosis of the thoracic area.  

Post-service medical records include private outpatient 
records for treatment rendered from 1991 to 1997.  In 
December 1991, the veteran was diagnosed with hypertension.  
In a May 1997 record, the veteran was diagnosed with 
lumbosacral strain aggravated by recent heavy shoveling. 
During VA medical examination conducted in December 1997, the 
veteran complained of hearing loss.  The examiner noted the 
veteran's history of exposure to loud jet engine noise as a 
jet engine technician for 20 years while in service.  The 
diagnosis rendered was moderate sensorineural hearing loss at 
8000 Hertz probably secondary to noise exposure experienced 
in service.  An audiogram conducted in December 1997 revealed 
some evidence of hearing loss in the left ear at 4000 Hertz; 
otherwise, the veteran's hearing was within normal limits.  
An x-ray study was also conducted at that time of the 
lumbosacral spine, which revealed slight lumbar scoliosis, 
minimal lower lumbar curvature.  No other localizing signs of 
abnormality were observed.  The x-ray study of the left hip 
disclosed a slightly prominent left superior acetabular hip.  
There were no other signs of bone or soft tissue abnormality.  

Another December 1997 VA medical examination revealed that 
the veteran attributed his musculoskeletal pains to his work 
as a jet mechanic in service when he carried a 200-pound tool 
box.  Further, he reported that three years earlier, he fell 
and hurt his left buttock causing persistent pain.  The 
examiner reported full range of motion of the lumbar spine 
for flexion, extension, lateral flexion, lateral rotation, 
but there was pain on motion.  The diagnoses were 
hypertensive vascular disease, chronic lumbosacral strain, no 
radiculopathy, and degenerative joint disease of the left 
knee.  

VA outpatient records extending from February to July 1998 
disclose complaints of high blood pressure since the 1980s.  
In a February 1998 record, the veteran complained of pain in 
the hip, knee, and back.  The veteran reported that his back 
pain was due to carrying a 100-pound toolbox while in the 
service.  The x-ray study of the chest in February 1998 
disclosed mild cardiomegaly.  In an April 1998 record, it is 
noted that the veteran reported a 10 to 12-year history of 
hypertension.  Also in an April 1998 record are complaints of 
right leg numbness that started with pain in the buttocks.  

The veteran had a personal hearing in August 1998 at which 
time he testified that his left knee disorder caused problems 
with his hip when he walked and moved.  Transcript (T.) at 2, 
3.  The veteran stated that he did not have a medical opinion 
as to the connection between his left knee and his hip.  (T.) 
at 3.  As to his lumbosacral pain, the veteran claimed that 
he had been in treatment through a private doctor from 1985 
to present.  (T.) at 4.  He also asserted that he saw a 
doctor for treatment of hypertension within one-year from 
discharge.  (T.) at 4.  The veteran also stated that he could 
not pass a physical examination for work because of his high 
blood pressure.  (T.) at 12.  

VA audiogram conducted in October 1998 revealed normal 
hearing.

II. Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  See 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including sensorineural hearing 
loss and hypertension if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection for bilateral hearing loss has 
requirements other than those indicated above.  See 38 C.F.R. 
§ 3.385 (1999).  The threshold for normal hearing ranges from 
zero to twenty decibels, and any reading higher than twenty 
indicates some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  However, under VA law, service 
connection may only be granted for impaired hearing when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz reaches a level of 40 decibels or 
greater.  Also, impaired hearing will be considered a 
disability if the pure tone threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4,000 Hertz are 26 
decibels or greater, or when speech recognition scores 
utilizing the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps 
v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 
3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

In addition to the general standard set forth in Caluza, 
chronicity and continuity standards can also establish the 
requirements for a well-grounded claim.  Savage v. Gober, 10 
Vet. App. 488 (1997).  The chronicity standard is established 
by competent evidence of the existence of a chronic disease 
in service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 
supra.

The nature of the veteran's issue determines the quality and 
quantity of evidence necessary to satisfy the statutory 
burden of establishing a well-grounded claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  If the determinative issue 
is factual in nature, such as whether a particular injury 
occurred, lay testimony will suffice to establish a well-
grounded claim as long as the other elements are satisfied.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
where the particular claim involves medical knowledge, such 
evidence must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu at 492.

The lack of evidence of current disability necessarily means 
that the veteran's claim fails.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

Pain alone, without a diagnosis of an underlying malady or 
disorder, does not in and of itself constitute a disability 
for which service connection may be granted.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  

III. Analysis

The veteran contends that his bilateral hearing loss, chronic 
lumbosacral strain claimed as back pain, hypertensive 
vascular disease, and left buttock pain, claimed as left hip 
disorder secondary to his left knee disability are related to 
his period of active service.  Each of these disabilities is 
addressed separately below.

Bilateral hearing loss

Overall, the veteran in this case has established a well-
grounded claim with respect to his assertions that his 
hearing loss is attributable to noise exposure he experienced 
as a jet engine mechanic while in service.  Objective 
findings during service support that the veteran had periods 
of hearing loss.  Further, it is not doubted that he was a 
jet mechanic while in service.  Also, the veteran has 
presented competent evidence of post-service hearing loss 
disability.  Thus, he has established a well-grounded claim.  
See Caluza at 506.  

Additionally, the Board has determined that the veteran is 
entitled to service connection for his bilateral hearing loss 
disability.  Overall, he has provided competent clinical 
evidence to establish that his post-service hearing loss was 
incurred during service.  Specifically, as noted above during 
VA medical examination in December 1997, the examiner recited 
the veteran's 20-year history of exposure to loud jet engine 
noise while serving as a jet engine technician.  The examiner 
further indicated clinical findings of moderate sensorineural 
hearing loss at 8000 Hertz probably secondary to noise 
exposure experienced in service.  

In light of such findings, the Board emphasizes that pursuant 
to an October 4, 1995 opinion from the Under Secretary for 
Health entitled Characterization of High Frequency 
Sensorineural Hearing Loss, high frequency sensorineural 
hearing loss is considered an organic disease, and as such, 
is a presumptive disability.  Further, although a disability 
may not manifest itself within an applicable presumptive 
period, that is, in this case, within one year of separation 
from service, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).   Service 
connection, however, pursuant to 38 C.F.R. § 3.385 is not in 
order because no such present hearing loss has been 
established.

Chronic lumbosacral strain claimed as back pain

During his personal hearing, the veteran asserted that he had 
been under continuous treatment for his low back pain since 
separation from service.  However, the veteran did not 
provide competent evidence of such treatment and there are no 
clinical data of record otherwise to substantiate such 
assertions. Essentially, there is no post-service continuity 
of symptomatology and no medical evidence of a nexus between 
the present disability and the veteran's period of service.  

Significantly, the earliest record of complaints post-service 
associated with the veteran's back appear in a May 1997 
record, 12 years after separation from service.  At that 
time, the veteran was diagnosed with lumbosacral strain due 
to heavy shoveling.  The x-ray study conducted in December 
1997 disclosed slight lumbar scoliosis without signs of other 
abnormality.  

In the ensuing period of time from separation of service in 
1985 to the 1997 examination results, there are no clinical 
records to substantiate ongoing symptomatology associated 
with the veteran's lower back.  Thus, there is no medical 
evidence to support that the veteran's post-service low back 
strain is related in any way to his in-service lower back 
problems as noted above.  In fact, the evidence of record 
supports that his post-service back problems resulted from 
heavy shoveling.   Therefore, in view of the veteran's 
failure to provide evidence to establish a medical nexus 
between any post-service low back strain and his period of 
active service, he fails to establish a well-grounded claim, 
and his service connection claim thereby fails.  

Moreover, the veteran has not established that he is 
qualified or so skilled that his assertions may be deemed 
medically competent.  See Espiritu at 494.  Therefore, his 
allegations that his back problems are the result of carrying 
a heavy toolbox or his duties as a jet mechanic do not 
constitute a competent medical opinion as to a nexus between 
his disability and service, and as such, do not serve to 
support his service connection claim.  Thus, in this respect 
as well, he fails to establish a well-grounded claim.  

Again, as the Board concludes that the claim of service 
connection is not well grounded, the duty to assist does not 
arise in this case.  38 U.S.C.A. § 5107.

Hypertensive Vascular Disease 

In an April 1998 VA outpatient record, the veteran recited a 
10 to 12-year history of hypertension.  Nonetheless, the 
first sign of hypertension and related treatment appears in a 
December 1991 private medical record.  Prior to that time, 
there are no clinical data that tend to suggest a diagnosis 
of hypertension or any symptomatology associated with 
hypertension.  Most importantly, there is no medical evidence 
of hypertension in service or within one year from separation 
of service so as to establish direct or presumptive service 
connection.  The veteran separated from service in 1985; the 
first diagnosis appears in 1991, six years later.  There is 
no medical opinion or medical evidence otherwise that 
supports symptomatology of hypertension in the intervening 
period.  Thus, in this regard, the veteran fails to establish 
a well-grounded claim.

Furthermore, the veteran has not presented evidence of 
medical training, skills, or qualifications so as to render 
his opinion medically competent.  The Board notes here that 
evidence that requires medical knowledge, such as in this 
case, must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  
Espiritu at 494.  Thus, his reported 10 to 12-year history 
with nothing clinical to enhance his assertions does not 
constitute competent, that is medical, evidence in support of 
his claim.  See Espiritu at 494.  

In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  Additionally, there is 
no further duty to assist where the veteran has not 
established a well-grounded claim.  38 U.S.C.A. § 5107.

Left buttock pain, claimed as left hip disability secondary 
to service-connected left knee disability

As noted above, the veteran is entitled to service connection 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a).  In this case, the veteran is asserting that his 
left hip disorder is attributable to his service-connected 
status post-operative left meniscectomy with degenerative 
changes.  Nonetheless, the veteran fails to establish a well-
grounded claim.  Essentially, the veteran has not presented 
competent evidence of left hip disability that is proximately 
due to his service-connected left knee disability.  

During the 1997 VA examination, the veteran attributed his 
musculoskeletal pains to his work as a jet mechanic in 
service when he carried a 200-pound toolbox.  Further, he 
reported that three years earlier, he fell and hurt his left 
buttock causing persistent pain.  An x-ray study in 1997 of 
the left hip disclosed a slightly prominent left hip.  
Otherwise, there was no other left hip abnormality.  Thus, in 
spite of indications of left hip problems, there is no 
competent medical evidence that relates any left hip 
disability to the veteran's service-connected left knee post-
operative disability.  Thus, in this regard he fails to 
establish a well-grounded claim.  

Again, the veteran has not submitted evidence of skills, 
training, or qualifications so as to render his statements 
medically competent.  Espiritu at 494.  Thus, his assertions 
that his hip problems are the result of his service-connected 
post-operative left knee disability do not equate with 
competent medical evidence in support of his service 
connection claim.  In fact, during his personal hearing, the 
veteran stated that he did not have a medical opinion to the 
effect that there was a medical relationship between his left 
knee post-operative disability and his left hip.  Therefore, 
in this respect as well, the veteran has not established a 
well-grounded claim.  

In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield at 
384, 390.  Given that the Board's duty to assist the veteran 
is solely triggered upon the submission of a well-grounded 
claim, such duty does not arise in this case.  38 U.S.C.A. 
§ 5107.  


ORDER

Entitlement to service connection for bilateral high 
frequency sensorineural hearing loss is granted.  

Entitlement to service connection for chronic lumbosacral 
strain claimed as back pain is denied.  

Entitlement to service connection for hypertensive vascular 
disease is denied.  

Entitlement to service connection for left buttock pain, 
claimed as left hip condition secondary to service-connected 
status post-operative left meniscectomy with degenerative 
changes is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals


 
- 10 -


- 13 -


